DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  It is noted that the rejection of Claim 12 in view of Seo in the previous Office Action relied on such an interpretation.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2017/017283 to Seo et al. (“Seo”).

In reference to Claim 1, Seo discloses a method for supplying electric power of a video display apparatus (See Figures 1, 3, and 4 Number 10 and Paragraph 43) that comprises a power source (See Figures 3 and 4 Number 101) that supplies first electric power (See Figures 3 and 4 Number 105) and supplies second electric power that is different from the first electric power (See Figures 3 and 4 Number 104), the first electric power being supplied to the video display apparatus (See Figures 3 and 4) and the second electric power being supplied to an external device (See Figures 1, 3, and 4 Number 20), the method comprising: providing a plurality of electric power supply modes and supplying electric power corresponding to one electric power supply mode among the plurality of electric power supply modes to the external device as the second electric power (See Paragraphs 115 and 120-123); and detecting a current value when the second electric power is supplied to the external device (See Paragraphs 115, 120-123, and 137).  
It is noted that the limitation “performing control that reduces the first electric power when the detected current value reaches a predetermined first threshold value” and “wherein, when the detected current value reaches the predetermined first threshold value, the control is performed to change the one electric power supply mode to another electric power supply mode in which an amount of supply of the second electric power is increased by the predetermined amount” are conditional limitations that does not require the detected current value to actually reach the predetermined first threshold value.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 13, Seo discloses the limitations as applied to Claim 12 above.  It is noted that the limitation “when the detected current value reaches a predetermined second threshold value that is greater than the predetermined first threshold value, the control is performed to stop supply of the second electric power” is a conditional limitation that does not require the detected current value to actually reach the predetermined second threshold value.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 14, Seo discloses the limitations as applied to Claim 13 above.  It is noted that Claim 14 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 15, Seo discloses the limitations as applied to Claim 13 above.  It is noted that Claim 15 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 16, Seo discloses the limitations as applied to Claim 13 above.  It is noted that Claim 16 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2014/0208140 to Brooks et al. (“Brooks”).

In reference to Claim 12, Brooks discloses a method for supplying electric power of a video display apparatus (See Figure 2 Number 200 and Paragraphs 14-15 and 37) that comprises a power source (See Figure 2 Numbers 240 and 250) that supplies first electric power (See Figure 2 Numbers 254 and 258 and Paragraphs 17 and 19) and supplies second electric power that is different from the first electric power (See Figure 2 Number 256 and connection between Numbers 240 and 224 and Paragraphs 17 and 22), the first electric power being supplied to the video display apparatus (See Figure 2) and the second electric power being supplied to an external device (See Figure 2 Number 230 and Paragraph 22), the method comprising: providing a plurality of electric power supply modes and supplying electric power corresponding to one electric power supply mode among the plurality of electric power supply modes to the external device as the second electric power (See Paragraphs 19-22); and detecting a current value when the second electric power is supplied to the external device (See Figure 6 Numbers 620 and 630, Figure 7 Numbers 720 and 730, and Paragraphs 20, 35, and 44-45).  
It is noted that the limitation “performing control that reduces the first electric power when the detected current value reaches a predetermined first threshold value” and “wherein, when the detected current value reaches the predetermined first threshold value, the control is performed to change the one electric power supply mode to another electric power supply mode in which an amount of supply of the second electric power is increased by the predetermined amount” are conditional limitations that does not require the detected current value to actually reach the predetermined first threshold value.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 13, Brooks discloses the limitations as applied to Claim 12 above.  It is noted that the limitation “when the detected current value reaches a predetermined second threshold value that is greater than the predetermined first threshold value, the control is performed to stop supply of the second electric power” is a conditional limitation that does not require the detected current value to actually reach the predetermined second threshold value.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 14, Brooks discloses the limitations as applied to Claim 13 above.  It is noted that Claim 14 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 15, Brooks discloses the limitations as applied to Claim 13 above.  It is noted that Claim 15 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 16, Brooks discloses the limitations as applied to Claim 13 above.  It is noted that Claim 16 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication Number JP2018-29028 to NEC Display Solutions, Ltd. (“NEC”), with referenced to the attached EPO English language translation.


In reference to Claim 12, NEC discloses a method for supplying electric power of a video display apparatus (See Figure 1 Number 10 and Paragraph 2) that comprises a power source (See Figure 1 Number 14 and Paragraph 15 Lines 273-274) that supplies first electric power (See Figure 1 and Paragraph 15 Lines 273-274) and supplies second electric power that is different from the first electric power (See Figure 1 and Paragraph 15 Lines 273-274), the first electric power being supplied to the video display apparatus (See Figure 1) and the second electric power being supplied to an external device (See Figure 2 Number 20 and Paragraph 15 Lines 273-274 and 290-293), the method comprising: providing a plurality of electric power supply modes and supplying electric power corresponding to one electric power supply mode among the plurality of electric power supply modes to the external device as the second electric power (See Paragraphs 34-37 and 43); and detecting a current value when the second electric power is supplied to the external device (See Paragraph 36).  
It is noted that the limitation “performing control that reduces the first electric power when the detected current value reaches a predetermined first threshold value” and “wherein, when the detected current value reaches the predetermined first threshold value, the control is performed to change the one electric power supply mode to another electric power supply mode in which an amount of supply of the second electric power is increased by the predetermined amount” are conditional limitations that does not require the detected current value to actually reach the predetermined first threshold value.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 13, NEC discloses the limitations as applied to Claim 12 above.  It is noted that the limitation “when the detected current value reaches a predetermined second threshold value that is greater than the predetermined first threshold value, the control is performed to stop supply of the second electric power” is a conditional limitation that does not require the detected current value to actually reach the predetermined second threshold value.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 14, NEC discloses the limitations as applied to Claim 13 above.  It is noted that Claim 14 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 15, NEC discloses the limitations as applied to Claim 13 above.  It is noted that Claim 15 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 16, NEC discloses the limitations as applied to Claim 13 above.  It is noted that Claim 16 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).


Claim(s) 1, 3-8, and 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication Number 2018/0120910 to Farkas et al. (“Farkas”).

In reference to Claim 1, Farkas discloses a video display apparatus (See Figure 14 Number 202) comprising: a power source (See Figure 2 Number 10) that supplies first electric power (See Figure 2 Number 16) and supplies second electric power that is different from the first electric power (See Figure 2 Number 18), the first electric power being supplied to the video display apparatus (See Figure 2 Number 22, Figure 14 Number 204, and Paragraph 39) and the second electric power being supplied to an external device (See Figure 2 Number 24, Figure 14 Number 206, and Paragraph 39); a current detector that detects a current value when the second electric power is supplied to the external device (See Paragraphs 35, 37, and 39); an electric power supply controller (See Figure 2 Number 240) that comprises a plurality of electric power supply modes and performs control that supplies electric power corresponding to one electric power supply mode among the plurality of electric power supply modes to the external device as the second electric power (See Paragraph 31); and a controller that performs control that reduces the first electric power by a predetermined amount when the current value detected by the current detector reaches a predetermined first threshold value (See Paragraphs 35, 37, 39, and 40-46), wherein when the current value, detected by the current detector, reaches the predetermined first threshold value, the electric power supply controller performs control that changes the one electric power supply mode to another electric power supply mode in which an amount of supply of the second electric power is increased by the predetermined amount (See Paragraphs 35, 37, 39, and 40-46).


In reference to Claim 3, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that the electric power supply controller performs negotiations with the external device after performing a change to the other electric power supply mode (See Paragraphs 7, 27, 30-33, 39, 47, and 49).

In reference to Claim 4, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that the electric power supply controller performs negotiations with respect to the one electric power supply mode with the external device in advance prior to starting supply of the second electric power and determines a supply voltage when the second electric power is supplied (See Paragraphs 7, 27, 30-33, 39, 47, and 49).

In reference to Claim 5, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that the electric power supply modes comprise a plurality of supply voltages and supply current values corresponding to the plurality of supply voltages when the second electric power is supplied (See Paragraph 31).

In reference to Claim 6 Farkas discloses the limitations as applied to Claim 5 above.  Farkas further discloses that the predetermined first threshold value is greater than the supply current values set for the electric power supply modes (See Paragraph 35).

In reference to Claim 7, Farkas discloses the limitations as applied to Claim 4 above.  Farkas further discloses that the negotiations include a process in which the electric power supply controller transmits supplying information relating to the electric power supply modes to the external device, receives supplied information relating to the electric power supply modes from the external device, and determines a supply voltage when the second electric power is supplied on a basis of the received supplied information (See Paragraphs 7, 27, 30-33, 39, 47, and 49).

In reference to Claim 8, Farkas discloses the limitations as applied to Claim 7 above.  Farkas further discloses that the supplying information comprises at least information indicating the plurality of supply voltages and the supply current values corresponding to the plurality of supply voltages that are provided for the electric power supply modes, and the supplied information comprises at least information indicating a supply voltage included in the supplying information. (See Paragraphs 7, 27, 30-33, 39, 47, and 49).

In reference to Claim 11, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that the first electric power includes electric power supplied to a light source (See Figure 14 Number 204).


In reference to Claim 12, Farkas discloses a method for supplying electric power of a video display apparatus (See Figure 14 Numbers 202 and 204) that comprises a power source (See Figure 2 Number 10) that supplies first electric power (See Figure 2 Number 16) and supplies second electric power that is different from the first electric power (See Figure 2 Number 18), the first electric power being supplied to the video display apparatus (See Figure 2 Number 22, Figure 14 Number 204, and Paragraph 39) and the second electric power being supplied to an external device (See Figure 2 Number 24, Figure 14 Number 206, and Paragraph 39), the method comprising: providing a plurality of electric power supply modes and supplying electric power corresponding to one electric power supply mode among the plurality of electric power supply modes to the external device as the second electric power (See Paragraph 31); and detecting a current value when the second electric power is supplied to the external device (See Paragraphs 35, 37, and 39); and performing control that reduces the first electric power when the detected current value reaches a predetermined first threshold value (See Paragraphs 35, 37, 39, and 40-46), wherein, when the detected current value reaches the predetermined first threshold value, the control is performed to change the one electric power supply mode to another electric power supply mode in which an amount of supply of the second electric power is increased by the predetermined amount (See Paragraphs 35, 37, 39, and 40-46).  
It is noted that the limitation “performing control that reduces the first electric power when the detected current value reaches a predetermined first threshold value” and “wherein, when the detected current value reaches the predetermined first threshold value, the control is performed to change the one electric power supply mode to another electric power supply mode in which an amount of supply of the second electric power is increased by the predetermined amount” are conditional limitations that does not require the detected current value to actually reach the predetermined first threshold value.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 13, Farkas discloses the limitations as applied to Claim 12 above.  It is noted that the limitation “when the detected current value reaches a predetermined second threshold value that is greater than the predetermined first threshold value, the control is performed to stop supply of the second electric power” is a conditional limitation that does not require the detected current value to actually reach the predetermined second threshold value.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 14, Farkas discloses the limitations as applied to Claim 13 above.  It is noted that Claim 14 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 15, Farkas discloses the limitations as applied to Claim 13 above.  It is noted that Claim 15 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 16, Farkas discloses the limitations as applied to Claim 13 above.  It is noted that Claim 16 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 2014/0201542 to Kommrusch et al. (“Kommrusch”).

In reference to Claim 1, Kommrusch discloses a video display apparatus (See Figure 1 Numbers 120, 170, and 175) comprising: a power source (See Paragraph 4) that supplies first electric power (See Paragraph 23) and supplies second electric power that is different from the first electric power (See Paragraph 22), the first electric power being supplied to the video display apparatus (See Figure 1 Number 170 and Paragraph 23) and the second electric power being supplied to an external device (See Figure 1 Number 180 and Paragraph 22); a current detector that detects a current value when the second electric power is supplied to the external device (See Paragraphs 29-30 [a thermal event is based upon the demand for power, and power is directly proportional to the current, and thus detecting a thermal event is necessarily detecting a current); an electric power supply controller (See Figure 1 Number 125) that comprises a plurality of electric power supply modes and performs control that supplies electric power corresponding to one electric power supply mode among the plurality of electric power supply modes to the external device as the second electric power (See Paragraphs 27-28); and a controller that performs control that reduces the first electric power by a predetermined amount when the current value detected by the current detector reaches a predetermined first threshold value (See Paragraph 32), wherein when the current value, detected by the current detector, reaches the predetermined first threshold value, the electric power supply controller performs control that changes the one electric power supply mode to another electric power supply mode in which an amount of supply of the second electric power is increased by the predetermined amount (See Paragraph 31).

In reference to Claim 11, Kommrusch discloses the limitations as applied to Claim 1 above.  Kommrusch further discloses that the first electric power includes electric power supplied to a light source (See Figure 11 Numbers 170 and 175).

Claim 12 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.
It is noted that the limitation “performing control that reduces the first electric power when the detected current value reaches a predetermined first threshold value” and “wherein, when the detected current value reaches the predetermined first threshold value, the control is performed to change the one electric power supply mode to another electric power supply mode in which an amount of supply of the second electric power is increased by the predetermined amount” are conditional limitations that does not require the detected current value to actually reach the predetermined first threshold value.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Allowable Subject Matter

Claim(s) 9-10 and 17-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The aforementioned claims are allowable in light of Applicant’s amendments and persuasive arguments.  The prior art fails to disclose, either alone or in combination, all of the claimed limitations in the combinations as claimed.  The most relevant prior art references are Seo, Brooks, NEC, Farkas, and Kommrusch as applied in the above rejections.  However, none of Seo, Brooks, NEC, Farkas, or Kommrusch disclose the limitations of Claims 9-10 and 13-20 in the combinations as claimed.  Furthermore, such limitations would not have been obvious to one of ordinary skill in the art in the combinations as claimed.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185